     Case 1:19-cv-01693-DAD-EPG Document 13 Filed 02/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK HERNANDEZ,                                    No. 1:19-cv-01693-DAD-EPG
12                       Plaintiff,
13            v.                                         ORDER GRANTING STIPULATION FOR
                                                         CONTINUATION OF PRE-TRIAL DATES
14    PENINSULA PACKAGING, LLC, et al.,
                                                         (ECF No. 12)
15                       Defendants.
16

17          On February 8, 2021, the parties filed a stipulation and proposed order for the

18   continuation of pretrial dates. (ECF No. 12). The stipulation requests a continuance because

19   Plaintiff’s deposition has been delayed due to one or more unnamed person’s positive COVID-19

20   tests, Defendants’ 30(b)(6) depositions will take place after Plaintiff’s deposition, and the parties

21   wish to engage in alternative dispute resolution or other settlement discussions after those

22   depositions.

23          The Court finds good cause to grant a continuance.

24          The Court next turns to the continued dates. The Court notes that the parties’ stipulation

25   has different proposed dates than their proposed order. (See id. at 4, 6). As the dates in the

26   stipulation’s body are followed by the attorneys’ signatures, the Court will use those dates. In

27   addition, the Court will select a new pretrial conference date further out than the requested date to

28   accommodate the new dispositive motion filing deadline.
                                                        1
     Case 1:19-cv-01693-DAD-EPG Document 13 Filed 02/09/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that the scheduling order is modified as

 2   follows:

 3    Event                          Original Date or Deadline     Revised Date or Deadline
 4    Nonexpert Discovery Cutoff     December 4, 2020              May 14, 2021
 5    Expert Disclosure              January 15, 2021              July 15, 2021
 6    Rebuttal Expert Disclosure     February 19, 2021             August 13, 2021
 7    Expert Discovery Cutoff        March 19, 2021                September 17, 2021
 8    Dispositive Motion Filing      April 22, 2021                October 1, 2021
 9    Deadline
10    Pretrial Conference            October 4, 2021               March 14, 2022 at 1:30 p.m.
11

12
     IT IS SO ORDERED.
13

14      Dated:     February 9, 2021                       /s/
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
